Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 12, 2022. 

Amendments
           Applicant's response and amendments, filed July 12, 2022, is acknowledged. Applicant has cancelled Claims 2-5, 13-15, and 17, and amended Claims 7 and 12. 
	Claims 1, 6-12, 16, and 18-21 are pending.

Election/Restrictions
Applicant has elected the invention of Group I, claim(s) 7(in part), 1, 6, and 8-11, drawn to a method comprising the step(s) of administering to the subject a hybrid adeno-associated virus (AAV) comprising a nucleotide sequence encoding an E-selectin, AAV serotype 2 (AAV2) inverted terminal repeats (ITRs), and a capsid from an AAV other than serotype 2.
Within Group I, Applicant has elected the following species, wherein:
i) the alternative disease/disorder is critical limb ischemia, as recited in Claim 6; 
ii) the alternative rAAV capsid serotype is AAV9, as disclosed in the specification, e.g. [0036, 39], and as recited in Claim 10; and
iii) the alternative route by which the rAAV is administered is intramuscular, as disclosed in the specification [0065], and as recited in Claim 11. 

Claims 1, 6-12, 16, and 18-21 are pending.
	Claims 8-9, 12, 16, and 18-21 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 6-7, and 10-11 are under consideration. 

Priority
This application is a 371 of PCT/US2018/030615 filed on May 2, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/500,470 filed on May 2, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on December 18, 2020, January 15, 2021, June 6, 2022, and August 9, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	The prior objection to Claim 7 is withdrawn in light of Applicant’s amendment to the claim, which the Examiner finds persuasive. 

2. 	Claim 1 stands objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). 
The wherein clause functional limitations of Claims 1 and 12 should be separated by line indentation. 
The alternative administration steps of Claim 7 should be separated by line indentation.
	Appropriate correction is required. 

Response to Arguments
Applicant argues that Claim 1 recites only one wherein clause.
Applicant’s argument(s) has been fully considered, but is not persuasive. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). The single ‘wherein’ clause recites a plurality of different elements, to wit, (i)-(v). The wherein clause functional limitations of Claim 1 should be separated by line indentation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is directed to a method of treating critical limb ischemia (CLI) in a subject, the method comprising the step(s) of administering to the subject in an amount effective amount of a hybrid adeno-associated virus (AAV) comprising a nucleotide sequence encoding an E-selectin, AAV serotype 2 (AAV2) inverted terminal repeats (ITRs), and a capsid from an AAV other than serotype 2 to thereby treat the CLI in the subject. 
The claim is considered indefinite because it is unclear what treatment result is to be achieved, from which “an amount effective” is determined. An effective amount to do what?
The recitation implies a genus of undisclosed phenotypes by which the ‘therapeutically effective amount’ is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
[0008] discloses the treatment may induce angiogenesis, neovascularization, or revascularization. 
[0013] discloses the treatment may induce angiogenesis, neovascularization, or revascularization of ischemic tissue.
[0009] discloses the treatment may increase skeletal muscle viability.
[0010] discloses the treatment may promote ischemic skin wound healing.
[0011] discloses the treatment may treat or prevent gangrene.
[0012] discloses the treatment may increase blood flow or perfusion in an ischemic tissue. 
[0052] discloses the treatment may reduce complications associated with surgical procedures, e.g. healing or reattachment of skin and/or muscle flaps. 
[0054] discloses the treatment may promote resolution of inflammation, inhibit formation of necrotic tissue, promote repair of the underlying skin matrix, and promote re-epithelialization. 
[0068] discloses that some conditions require prolonged treatment, which entails multiple administrations over time. 
If there are multiple ways to measure “therapeutically effective amount”, to wit, concentration, time after administration, number of administrations, and/or phenotypic result, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
Appropriate correction is required. 
The instant claim as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 

4. 	Claim(s) 1, 6-7, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 7 are directed to methods of treating critical limb ischemia (CLI) in a subject, the method comprising the step(s) of administering to the subject in an amount effective amount of a hybrid adeno-associated virus (AAV) comprising a nucleotide sequence encoding an E-selectin, AAV serotype 2 (AAV2) inverted terminal repeats (ITRs), and a capsid from an AAV other than serotype 2 to thereby treat the CLI in the subject. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The recitation implies a genus of undisclosed phenotypes by which the ‘therapeutically effective amount’ is to be determined and/or identified. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
[0008] discloses the treatment may induce angiogenesis, neovascularization, or revascularization. 
[0013] discloses the treatment may induce angiogenesis, neovascularization, or revascularization of ischemic tissue.
[0009] discloses the treatment may increase skeletal muscle viability.
[0010] discloses the treatment may promote ischemic skin wound healing.
[0011] discloses the treatment may treat or prevent gangrene.
[0012] discloses the treatment may increase blood flow or perfusion in an ischemic tissue. 
[0052] discloses the treatment may reduce complications associated with surgical procedures, e.g. healing or reattachment of skin and/or muscle flaps. 
[0054] discloses the treatment may promote resolution of inflammation, inhibit formation of necrotic tissue, promote repair of the underlying skin matrix, and promote re-epithelialization. 
The claims are broad for encompassing an enormous genus of anatomical administration routes by which the rAAV vector encoding E-selectin may be administered to the subject, to wit, deliver the composition by intravenous, intraperitoneal, intracerebral (intra-parenchymal), intramuscular, intra-ocular, intraarterial, intraportal, intralesional, intramedullary, intrathecal, intraventricular, intradermal, intraarticular, intraneuronal, intraganglion, periganglion, transdermal, subcutaneous, intranasal, inhalation (e.g., upper and/or lower airways), enteral, epidural, urethral, vaginal, or rectal means [0065]. 
The claims are broad for encompassing an enormous genus of animals, including mice, rats, rabbits, cats, dogs, goats, sheep, horses, cows, monkeys, apes, and humans [0061]. 
The specification discloses the viral particle dose may range from 1x10^4 to 1x10^15 [0068]. 
The working example [0082] discloses intramuscular injection of about 2x10^12 vector genomes to the ischemic tissue of the skeletal muscle. 

The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The claims fail to recite, and the specification fails to disclose, a nexus between the required rAAV vector dosage(s) to be administered and the corresponding anatomical administration route(s) so as to necessarily and predictably arrive real-world, clinically meaningful result(s) of: 
i) increase the blood flow or perfusion in an ischemic tissue in the subject; 
ii) induce angiogenesis. neovascularization or revascularization in the subject; 
iii) increase the skeletal muscle viability in the subject; 
iv) promote ischemic skin wound healing in the subject; and/or 
v) treat or prevent gangrene in the subject.

The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via a first administration route, e.g. urethreally, that is necessarily and predictably able to treat or prevent gangrene in a subject, as opposed a second rAAV dosage administered via a second administration route, e.g. intravenously, that is unable to increase skeletal muscle viability in a subject, for example.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via a first administration route, e.g. intramuscularly, that is necessarily and predictably able to increase skeletal muscle viability in a subject, but is unable to promote ischemic skin wound healing, nor induce angiogenesis, nor induce neovascularization, nor increase the blood flow or perfusion in an ischemic tissue, for example.
The claims fail to recite, and the specification fails to disclose, what modification(s) to a first rAAV dosage administered via a first administration route, e.g. via inhalation, that is unable to reduce complications associated with surgical procedures, e.g. healing or reattachment of skin and/or muscle flaps transforms said first rAAV dosage and/or first administration route into one that is now necessarily and predictably capable of reducing complications associated with surgical procedures, e.g. healing or reattachment of skin and/or muscle flaps.

Horkan et al (American Heart Association, Poster Abstract 403, E-selectin Transfer by Recombinant Adeno-associated Virus Improves Angiogenesis in a Murine Model of Hindlimb Ischemia August 11, 2015; Applicant’s own prior art; of record in IDS) is considered relevant prior art for having taught the intramuscular injection of 1x10^8 viral particles of rAAV encoding E-selectin to a mouse suffering from hindlimb ischemia, thereby increasing the expression of E-selectin in skeletal muscle of a mouse subject suffering from hindlimb ischemia. Horkan et al are silent as to whether or not the 1x10^8 viral particles achieved a real-world, clinically meaningful result(s) of: 
i) increase the blood flow or perfusion in an ischemic tissue in the subject; 
ii) induce angiogenesis. neovascularization or revascularization in the subject; 
iii) increase the skeletal muscle viability in the subject; 
iv) promote ischemic skin wound healing in the subject; and/or 
v) treat or prevent gangrene in the subject.
	Rather, Horkan et al merely demonstrate the ability to express E-selectin from the rAAV via intramuscular injection in the mouse model system.
	However, such is not considered a surprising or unexpected result because Wolff et al (Conditions affecting direct gene transfer into rodent muscle in vivo, Biotechniques 11(4): 474-485, 1991, abstract only) successfully demonstrated the ability to express the artisan’s transgene of interest in the skeletal muscle of a rodent. 
Similarly, Kessler et al (Gene delivery to skeletal muscle results in sustained expression and systemic delivery of a therapeutic protein, PNAS 93(24): 14082-14087, 1996; abstract only) successfully demonstrated the ability to express the artisan’s transgene of interest via a recombinant rAAV expression vector in the skeletal muscle of a rodent.
	While the ability to express the artisan’s transgene of interest in skeletal muscle has long-been known, and with a reasonable expectation of success, to one of ordinary skill in the art (at least 25 years before the effective filing date of the instantly claimed invention), such does not inform the ordinary artisan as to the necessary dosage of viral particles comprising the therapeutic transgene must be administered, at least, to skeletal muscle, in order to achieve the therapeutically effective amounts necessarily and predictably achieving the instantly recited therapeutic results encompassed by the claimed invention(s). 

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of methods of administering to a subject via an enormous genus of anatomically diverse routes a therapeutically effective amount of a pharmaceutical composition comprising an rAAV encoding an E-selectin in order to necessarily and predictably achieve a broad genus of anatomically distinct results, as per [0008-12 and 52-54], and thereby treat an enormous genus of anatomically distinct conditions associated with critical limb ischemia at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claim(s) 1, 6-7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velasquez et al (U.S. 2012/0058086, Applicant’s own work; of record).
With respect to Claims 1 and 6-7, Velasquez et al disclosed a method of treating critical limb ischemia (CLI) in a subject (e.g. [0044], “promote healing of any type of ischemic wound, such as a diabetic wound”), whereby the instant specification discloses that critical limb ischemia is a condition of diabetic patients [0004, 55], the method comprising the step(s) of administering to the subject in an amount effective amount of a hybrid adeno-associated virus (AAV) comprising a nucleotide sequence encoding an E-selectin, AAV serotype 2 (AAV2) inverted terminal repeats (ITRs) [0062], and a capsid from an AAV other than serotype 2 ([0064], [0065], “pseudotyped vectors”), to treat thereby treat the CLI in the subject.
Velasquez et al disclosed the rAAV vector encoding E-selectin may be tested in ischemic and diabetic wounds [0085], whereby local wound injections in a diabetic mouse model system includes about 1x10^11 viral particles of rAAV encoding E-selectin into the wound base [0093].
Velasquez et al disclosed that deletion of E-selectin delayed wound healing [0040], that administering the rAAV encoding E-selectin accelerates would healing in the subject [0031], and that upregulating expression of E-selectin increased wound neovascularization [0081]. 
With respect to Claim 10, Velasquez et al disclosed the AAV ITRs may be from AAV2 [0062] and the AAV virions may be from AAV9 [0064], and thus includes AAV2/9 pseudotypes. 
With respect to Claim 11, Velasquez et al disclosed wherein the AAV is intramuscularly administered [0077].
	Thus, Velasquez et al anticipate the claims. 
	
Conclusion
6. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633